department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend g university h college j university k university l temple m name n academy y number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate a scholarship program for jewish education for converts to judaism the purpose of the scholarship program is to help the converts integrate into their new community of faith through the study of language culture history society and religious thought the scholarship amount is fifty percent of tuition and fees and the award will be paid for up to four college-level courses taken over two years the number of the awards is y in a given year the courses may be taken at g h j and k the education committee may approve courses at other colleges and universities with strong judaic studies programs the if the eligible candidate is not education committee is based in l and directed by m already at intermediate level in hebrew he must take two semesters of hebrew as his first two courses before signing up for other courses in jewish studies on-line classes like jewish education and jewish communal service are excluded the applicant must meet the following criteria a be a convert whose conversion took place up to years ago to judaism b must have graduated from a secondary school with a grade point average of at least b c for the first year of the program is a graduate of n and also a member of the synagogues participating in n d after the first year of the program is a convert who is a member of other conservative synagogues as well as orthodox reconstructionist and reform synagogues and unaffiliated converts the applicants must submit a an application form b a personal statement words c a plan of study and d the contact information of the sponsoring rabbi who can provide a letter of support the scholarship program will be publicized through distribution of flyers and advertisements in newspapers and on your website it will also be presented at religious gatherings and scheduled prayers in order to renew his grant the applicant must have achieved a grade point average of b in the previous course which was paid for by the scholarship fund the scholarship grants will be paid directly to the educational_institution should an individual fail to enroll or is not in good standing the money will be returned to you should a violation of the educational institution’s standard occur after the scholarship grant has been awarded the education committee will decline to consider that individual for future grants the grade will be reported to the committee via an official report from the institution or from a conversation with the office of registrar personnel the education committee must be familiar with judaic studies the committee at all times must have at least three university faculty members no member of the education committee officer or director or substantial_contributor will be eligible for scholarship grants letter cataiog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
